In deference to the able argument and extended discussion of counsel for appellants on motion for rehearing, I wish to say that, on original consideration of this case in consultation, I was very strongly inclined to the view of appellants that the evidence undoubtedly showed that the sale to them had in fact been confirmed by the court, and that hence it should not be set aside for any mere inadequacy of price or irregularity. But I entertained such doubt of the power of the court to confirm a sale, made partly for cash and partly in the paper of appellants, *Page 252 
contrary to the terms of the order of sale and without the consent of all the lienholders and creditors of the receivership being shown, that I felt unwilling to hold that the trial court was in error in setting aside the sale as he did. I therefore concurred in the conclusion reached by the majority to affirm the judgment.
While, as expressed in some of the authorities, the court is in the attitude of a vendor whose act in confirming a receivership sale may not be lightly set aside, yet the court is also in a sense an agent or representative of the creditors of the receivership, and his power to sell or power to confirm a sale should therefore be exercised in accord with established legal principles. It has been often held in this state that a power to sell, in the absence of specific authority to do otherwise, will not authorize a sale partly for cash and partly on credit or for property other than cash, and none of the cases that I have been able to consider go so far as to say that the confirmation of a sale by the court will give validity to a sale which the court was originally without power to make. In the case before us, as I view it, the order for the sale of the property, as originally made and as advertised, was for cash. Presumably all bidders and others who may have considered the advisability of purchasing so considered the terms, and were influenced thereby, and it is not shown that all other lienholders and creditors of the receivership, of which the record discloses many, consented to the sale made upon the terms as confirmed by the court. Under such circumstances, I still feel unwilling to say that the trial court erred in setting aside the sale as he did. I therefore concur in the ruling of the majority in overruling the motion for rehearing.